Matter of Ferguson v New York State Div. of Human Rights (2014 NY Slip Op 05641)
Matter of Matter of Ferguson v New York State Div. of Human Rights
2014 NY Slip Op 05641
Decided on August 6, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 6, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2012-09014
 (Index No. 1814/12)

[*1]In the Matter of Kathryn L. Ferguson, appellant,
vNew York State Division of Human Rights, et al., respondents.
Robert S. Powers, North Babylon, N.Y., for appellant.
Jackson Lewis, LLP, Melville, N.Y. (Kathryn J. Russo of counsel), for respondent Long Island Home, doing business as South Oaks Hospital.
DECISION & ORDER
In a proceeding pursuant to Executive Law § 298 to review a determination of the New York State Division of Human Rights dated November 16, 2011, which dismissed the petitioner's administrative complaint, upon a finding that there was no probable cause to believe that the respondent Long Island Home, doing business as South Oaks Hospital, engaged in unlawful discriminatory practices, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Garguilo, J.), entered August 8, 2012, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with costs.
After an investigation, the New York State Division of Human Rights determined that there was no probable cause to believe that the respondent Long Island Home, doing business as South Oaks Hospital, had engaged in unlawful discriminatory practices with respect to its treatment of the petitioner. In reviewing that determination, the Supreme Court properly concluded that it was not arbitrary and capricious or lacking a rational basis in the record (see Matter of Romain v State Div. of Human Rights, 103 AD3d 730, 730; Matter of Maltsev v New York State Div. of Human Rights, 31 AD3d 641, 641). Accordingly, the court properly denied the petition and dismissed the proceeding (see Matter of Romain v State Div. of Human Rights, 103 AD3d at 730).
BALKIN, J.P., AUSTIN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court